DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On pages 8-9 of the Applicant’s Response, Applicant argues that Kumakura relates to a technique for correcting white balance in a plasma display apparatus. Applicant notes that that Kumakura addresses a problem specific to plasma panels (see [0006]). Applicant submits that a skilled person would not look to the teachings of Kumakura, which are specific to plasma displays, to further modify the teachings of Allen and Thyssen, as Allen and Thyssen do not deal with this particular problem. 
It is noted that the Applicant has failed to address how the claims avoid the references or distinguish from them. In this case, Kamakura was relied upon to teach the claimed “applying multiplier coefficients to the at least one obtained value of the at least one video parameter”. Kumakura discloses how video signals RGB are supplied to multiplier 11 to 13 where the video signals are multiplied by coefficients (amplitude coefficients) Kr, Kg and Kb. That is, the microcomputer 2 supplies to the respective multipliers 11 to 13 the coefficients Kr, Kg, and Kb for the respective color video signals R, G, and B in order to adjust the white balance by changing the luminance ratio of red, green, and blue (see [0077], Figs. 4, 18). Therefore, Kumakura meets the limitation of applying multiplier coefficients to the at least one obtained value of the at least one video parameter.


The Examiner respectfully disagrees because Allen discloses that “FIG. 2 illustrates an example 200 for adjusting media stream driven setting changes for a specific implementation instance in accordance with an embodiment of the inventive arrangements disclosed herein. Example 200 can be performed in context of system 100. The various settings shown in example 200 are presented for illustrated purposes only and are not to be construed as a constraint upon the scope of the present invention.” (see [0035]). Allen further discloses “In example, 200, a set of universal settings for a given set of media stream characteristics 210 is shown. In one embodiment, this set of settings 210 can be extracted/determined directly from a media stream. In another embodiment, the set of settings 210 can result from execution of a programmatic algorithm driven by media characteristics extracted/determined from a media stream. As shown, the settings 210 can include picture settings 212 and advanced settings 214. Picture settings 212 can include picture mode, advanced iris, picture, brightness, color, tint, color temperature, sharpness, noise reduction, MPEG noise reduction, contrast, and the like. Advanced settings 214 can include black corrector, gamma, clear white, color space, live color, and white balance.” (see [0036])

Even so, Allen further discloses that “Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the invention. The embodiment was chosen and described in order to best explain the principles of the invention and the practical application, and to enable others of ordinary skill in the art to understand the invention for various embodiments with various modifications as are suited to the particular use contemplated.” (see [0045]) That is, Allen acknowledges that modifications and variations could be made and thus apply the method 300 to the advanced settings 214.

On page 10 of the Applicant’s Response, Applicant argues that Thyssen does not discloses the feature of amended Claim 1 of “automatically setting the at least one video parameter ... wherein modulating the at least one obtained value comprises: ... incrementing or decrementing the at least one obtained value of the at least one video parameter, the number of incrementations or decrementations to be performed being a function of a user's profile." (emphasis added) The cited portions of Thyssen do not disclose the feature that a number of incrementations or decrementations are performed automatically.”
The Examiner notes that Thyssen was not relied upon to teach automatically setting the at least one video parameter. Instead, Thyssen was relied upon to teach “incrementing or decrementing the at least one obtained value of the at least video parameter, the number of incrementations or decrementations to be performed being a function of a user's profile.” In this case, Thyssen discloses increasing or decreasing audio or video content based on learned user preference data. Additionally, a user interface may be equipped with a means in which a user can identify themselves, such as loading a particular profile (see [0006], [0010], [0056], [0084], [0092], [0097], Fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of incrementing or decrementing the at least one obtained value of the at least video parameter, the number of incrementations or decrementations to be performed being a function of a 
Therefore, the combination teaches modulating comprises incrementing or decrementing the at least one obtained value of the at least one video parameter, the number of incrementations or decrementations to be performed being a function of a user's profile.

On page 11 of the Applicant’s Response, Applicant argues with respect to claim 15 that Thompson is directed to a different issue and would not be considered analogous prior art.
Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that Thompson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, claim 15 recites “wherein the video signal has been decomposed beforehand into a plurality of successive temporal sequences…” Thompson teaches that a server segments a video stream into successive temporal sequences (see ([0073]-[0074], [0183], [0356], [0608]-[0611], Figs. 1-3, 5A-C). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of wherein the video signal has been decomposed beforehand into a .

	Lastly, the Examiner notes that the limitations of claim 13 and claim 14 have been incorporated into claim 1. Since, claims 13 and 14 also depend from independent claim 1 and have not been cancelled, claims 13 and 14 would be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 15, 2022